Citation Nr: 9910586	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
pneumonia.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to January 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claims of entitlement to service 
connection for both a back injury and for residuals of 
pneumonia.

FINDINGS OF FACT

1.  The veteran's back disorder pre-existed service and was 
not aggravated by service.

2.  Competent medical evidence has not been presented which 
demonstrates that any current back disorder is related to 
service.

3.  Competent medical evidence has not been presented to show 
that the veteran currently has residuals of pneumonia or 
that, if present, they are related to service or events 
therein.


CONCLUSIONS OF LAW

1.  The veteran's claimed back disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of pneumonia is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In general, controlling law provides that service connection 
may be established for disability resulting from personal 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1998).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

II.  Factual Background

The evidence of record pertinent to the veteran's claims of 
entitlement to service connection for both a back disorder 
and for residuals of pneumonia consists of the veteran's 
service medical records and post-service private medical 
records (dated from August 1973 to September 1998).

With respect to the veteran's back, the veteran's enlistment 
examination (conducted on September 21, 1962) is negative for 
any notation as to a back disorder.  His service medical 
records indicate that approximately three weeks later, in 
October 1962, the veteran complained of low back pain and 
reported that he had had pain off and on since being in a car 
wreck one year before.  Follow up entries (also dated in 
October 1962) reiterated the veteran's report of having 
intermittent low back pain since an automobile accident 
approximately one year before.  It was noted that the 
veteran's pain had been aggravated by marching and exercise 
and that outpatient therapy had afforded the veteran no 
relief.  It was also noted that the veteran's lumbosacral 
strain existed prior to service.  The veteran was 
hospitalized for treatment and subsequently discharged, as it 
was felt that the veteran had obtained the maximum benefit 
from hospitalization and that full duty would not further 
aggravate his symptoms.  X-ray studies of the veteran's 
lumbosacral spine failed to definitely identify spondylosis, 
spondylolysis, and spondylolisthesis but did reveal a lumbar-
sacral alignment believed to produce an increased stress and 
a possible instability of the lumbosacral articulation, as 
well as postural weight bearing difficulty, leading to a low 
back syndrome.  The veteran's discharge examination 
(conducted in January 1963) did not note or discuss the 
veteran's back.

With respect to the veteran's claimed residuals of pneumonia, 
his service medical records indicate that he was diagnosed 
with bronchopneumonia in December 1962.  It was noted that 
the veteran's bronchopneumonia was of an unknown organism.  
He was admitted for symptomatic therapy only and remained 
afebrile and asymptomatic.  As of January 8, 1963, the 
veteran was found to be completely well subjectively, 
clinically, and radiologically.  It was determined that the 
veteran had achieved the maximum hospital benefits, and he 
was discharged to full, active duty.  The veteran's 
subsequent discharge examination was negative for any 
notation or discussion as to his bronchopneumonia.

The post-service private medical records, with respect to the 
veteran's back, indicate that the veteran tripped over an 
electric cord while at work in July 1973.  While his workers' 
compensation claim initially involved only a fractured 
patella, the veteran subsequently, in August 1973, complained 
of low back pain.  He stated that the pain had been present 
in his low back since the July 1973 accident.  Extensive 
follow up entries intermittently reference the veteran's work 
injury but are silent as to the veteran's service and service 
medical history.  These records do not discuss or suggest any 
relationship between the veteran's low back pain and service.

With respect to the veteran's claimed residuals of pneumonia, 
the private medical records contain no documented diagnosis 
of or treatment for any residuals related to pneumonia or 
pneumonia itself.  There is also no reference to or 
discussion of the veteran's service medical history, 
including the December 1962 episode of bronchopneumonia.  As 
to the veteran's lungs, an October 1987 x-ray study revealed 
the left lung base to have some apparent elevation of the 
left hemidiaphragm.  It was noted that this could represent 
an infiltrate, an atelectasis, or a basilar lung contusion.  
The right lung remained clear.  There was no comment as to 
etiology or causation, and no diagnosis was given.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both his back and 
residuals of pneumonia.  Additionally, the Board acknowledges 
the veteran's belief that his claimed back disorder was 
aggravated by service and events therein.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, both the veteran's claim of 
entitlement to service connection for a back disorder and to 
service connection for residuals must be denied.

With respect to the veteran's back claim, while a pre-
existing back injury was not noted upon the veteran's 
entrance into service, it was reported by the veteran 
approximately three weeks later when he complained of back 
pain and sought treatment for that pain.  This report of back 
pain since an automobile accident one year before was then 
reiterated in follow up entries.  Further, the veteran's 
lumbosacral strain was then determined to have existed prior 
to entry into service.  As such, any presumption of soundness 
as to the veteran's back is rebutted, given this clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that the veteran's back disorder existed prior to service.  
In this respect, the Board stresses the minimal lapse in time 
between the veteran's entrance examination (September 1962) 
and his subsequent reports (in October 1962) as to having 
injured his back a year before.  The Board also stresses that 
the veteran reported this medical history within the context 
of receiving medical treatment and that he consistently 
reported this history throughout treatment.

Having determined that the veteran's back disorder 
(lumbosacral strain, as diagnosed in service) pre-existed his 
entry into service, the Board must now address whether the 
veteran's service and events therein aggravated this 
disorder.  In this respect, the veteran's service medical 
records noted that marching and exercise had aggravated the 
veteran's lumbosacral strain.  However, upon hospitalization, 
the veteran was returned to full duty, as he had obtained the 
maximum benefit from hospitalization and because it was 
believed that full duty would not further aggravate his back.  
Although the veteran was shortly thereafter was discharged 
from service, in January 1963, for reasons unrelated to his 
back, the veteran's service medical records are negative for 
any further complaints of or treatment for his back.  As 
such, the Board does not concede that the veteran's pre-
existing back disorder underwent an increase in severity.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Here, the 
Board stresses that the veteran's service medical records 
document one back episode.  Also, as to the veteran's post-
service medical records, while they document repeated 
treatment for low back pain, they are silent as to any 
reference to the veteran's service.  Rather, they reference 
the veteran's July 1973 work injury and relate his initial 
and continued back pain to that injury.  Further, given the 
25-year period these records span, the veteran's back 
disorder is discussed only within the context of his workers' 
compensation claim.  Later records address other, unrelated 
ailments and disorders.  Additionally, as for the veteran's 
assertion that his back disorder was aggravated by service, 
the veteran does not possess the medical expertise necessary 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, in light of the above, on the basis of all of the 
evidence of record pertaining to the manifestations of the 
veteran's back disorder prior to, during, and subsequent to 
service, the Board finds that the veteran's claimed back 
disorder was not aggravated by his service and events 
therein.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In 
effect, the veteran's pre-existing back disorder was no worse 
upon discharge from service than it was when he enlisted.  
See Verdon v. Brown, 8 Vet. App. 529 (1996).  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in both the May 1997 
statement of the case and in the August 1997 supplemental 
statement of the case, as he was informed that there was no 
objective evidence of record of worsening of the underlying 
condition.

With respect to the veteran's claimed residuals of pneumonia, 
while the veteran's service medical records do, indeed, 
document treatment for bronchopneumonia in December 1962, 
there is absolutely no indication that it had not completely 
resolved by the time of the veteran's discharge from service 
in January 1963.  In this respect, the Board notes that the 
veteran's discharge examination contained no reported or 
observed pertinent abnormalities or medical histories.  
Moreover, and of greatest import, the veteran's post-service 
medical records in no way suggest or indicate the current 
presence of residuals of the veteran's in-service 
bronchopneumonia.  At most, an October 1987 x-ray study found 
that the veteran's left lung base had some apparent elevation 
of the left hemidiaphragm.  It was noted that this could 
represent an infiltrate, an atelectasis, or a basilar lung 
contusion.  However, there was no attendant diagnosis, nor 
was there any discussion of the veteran's service medical 
history.  In effect, the clinical evidence of record offers 
no diagnosis of any current disability as to residuals of 
pneumonia and no opinion relating the claimed residuals to 
the veteran's service.  As to the veteran's assertions that 
he currently experiences residuals from the in-service 
episode of bronchopneumonia and that these residuals are 
related to service, as noted before, the veteran does not 
possess the medical expertise necessary to render such 
opinions.  See Espiritu v. Derwinski, supra.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence that the claim is plausible is 
required.  See Grottveit v. Brown, supra.

Accordingly, absent competent medical evidence of a current 
disability (residuals of pneumonia) and a nexus, or link, 
between it and the veteran's service, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for residuals of pneumonia.  See Caluza v. Brown, 
supra.  In this instance, application of the rule regarding 
benefit of reasonable doubt is not required, as the veteran 
has not met his burden of submitting a well grounded claim.  
38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in both the May 1997 
statement of the case and in the August 1997 supplemental 
statement of the case, as he was informed that there was no 
clinical evidence of a current or chronic disability.  
Further, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for residuals of pneumonia 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

